Title: From Thomas Jefferson to Thomas Mann Randolph, 2 January 1809
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Jan. 2. 09.
                  
                  The general mind of Congress seems now to be rallying to a certain course of proceeding. a bill will be brought in tomorrow for convening Congress about the middle of May. it will be of course that in the debate members will declare the intention to be then to take off the embargo & if the belligerent edicts be not repealed, to issue letters of marque & reprisal. this will let Europe see that our purpose is war, while not expressing it  authoritatively. it will not engage their pride to persevere; at the same time it would quiet our own people by letting them see the term when the embargo is to cease. it had been thought that this would suffice to keep every thing quiet. but the monarchists of the North (who have been for some time fostering the hope of separation) have been able to make so successful use of the embargo as to have federalized the 5. eastern states & to endanger N. York, and they mean now to organize their opposition by the regular powers of their state governments. the Massachusets legislature, which is to meet the middle of this month, it is believed will call a convention to consider the question of a separation of the Union, & to propose it to the whole country East of the North river, & they are assured of the protection of Gr. Br. their republican members think that if we will fix by law a day when the embargo shall cease, (as some day in June) that this will satisfy so great a portion of their people as to remove the danger of a convention. this will probably be consented to with an addition that letters of marque & reprisal shall issue the same day. but they are apprehensive this addition may defeat the effect hoped from the repeal of the embargo. we must save the nation, but we wish to sacrifice as little as possible of the honor of the nation. but our difficulties do not end here, for if war takes place with England, we have no security that she will not offer neutrality & commerce to N. England & that the latter will not accept it. in the mean time it is possible that England may be wrought upon, 1. by the documents published at the meeting of Congress which prove our fair conduct towards both countries which she had affected not to believe. 2. by the determination of the Presidential election. 3. by the failure so far of expected insurrections in Massachusets. 4. by the course of affairs in Spain, where there can be little doubt that Joseph is re-enthroned before this day. parts of the country will hold out for a while, but the ultimate issue must very soon be visible. if these things have the effect they ought to have on a rational government they will prevent a war with us. the non intercourse law will be past. this is a summary view of our present political condition.
                  I recieved yesterday a letter from Martha, inclosing the one which I now return. the request of mr Stith is impossible. we left to the delegates of every state to name all the officers for their state, so that there is not a single vacancy. she also desired me to return Moultrie’s letter. but that has been necessarily filed in the war office. mr Moultrie is placed on the list of Cadets at West point, but cannot be called into service till the spring, when he will recieve a call. this answer you can give him. nothing stands in the way of mr Hackley but the continuance of an old servant of the public in the place. I think it probable he will resign; I am sure he would have done it had mr Hackley had the prudence to cultivate his friendship. he was led astray by Meade, & now discovering Meade’s views on the office, I suspect they are separated. mr Madison will however be equally ready to accept Yznardi’s resignation & appoint mr Hackley his successor.
                  Accept my affectionate salutations & convey the same to my ever dear Martha & the young ones.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. a letter of Dec. 28. from Jefferson informs me he was well.
                  
               